Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 1 of 10




               EXHIBIT “A”
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 2 of 10
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 3 of 10
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 4 of 10
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 5 of 10
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 6 of 10
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 7 of 10
Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 8 of 10
     Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 9 of 10                                       Filed
                                                                                                  7/22/2021 10:21 AM
                                                                                                     Esther Degollado
                                                                                                         District Clerk
                                                                                                         Webb District
                                                                                                   Yesenia Rodriguez
(2021-139)                                                                                        2021CVA001066D2

                                 CAUSE NO. 2021CVA001066D2

SCHERLY AMY AGUILAR NIETO          §                          IN THE DISTRICT COURT
                                   §
VS.                                §                          111TH JUDICIAL DISTRICT
                                   §
EFT EXPRESS SA DE CV and CELESTINO §
RODRIGUEZ GARCIA                   §                          WEBB COUNTY, TEXAS


                             DEFENDANTS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendants, EFT EXPRESS SA DE CV and CELESTINO RODRIGUEZ

GARCIA, and hereby make and file this its Original Answer to Plaintiff’s Original Petition, and in

support hereof would show the Court as follows:

                                                  I.

                                       GENERAL DENIAL

        Defendants deny each and every, all and singular, the allegations in Plaintiff’s Original

Petition, and say that they are not true, in whole or in part, and demand strict proof thereof on the

trial of this cause.

        WHEREFORE, PREMISES CONSIDERED, Defendants, EFT EXPRESS SA DE CV and

CELESTINO RODRIGUEZ GARCIA, respectfully pray that Plaintiff take nothing from these

Defendants and that the Court enter a judgment dismissing all claims against these Defendants with

prejudice and awarding all costs of court and expenses incurred herein, and for such other and further

relief, at law and in equity, general or special, to which these Defendants might show themselves to

be justly entitled to receive.
    Case 5:21-cv-00076 Document 1-1 Filed on 07/23/21 in TXSD Page 10 of 10




                                              Respectfully submitted,

                                              HODGE JAMES JILPAS & NICHOLS
                                              Attorneys at Law
                                              P.O. Box 534329 (78553)
                                              1617 E. Tyler Ave., Suite A
                                              Harlingen, Texas 78550
                                              Telephone: (956) 425-7400
                                              Facsimile: (956) 425-7707



                                              /s/ Anthony B. James
                                              Anthony B. James
                                              State Bar No. 10537300
                                              Email: ajames@hodgejames.com

                                              Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing, Defendants’ Original
Answer, has been served on the 22nd day of July, 2021 to all attorneys of record electronic mail as
follows:

        Email: eservice@mcfirm.com
        Jeffrey J. Tom
        Jacob D. Cukjati
        Abagail C. Arris
        Martin, Cukjati & Tom, LLP
        1802 Blanco Road
        San Antonio, Texas 78212

                Attorneys for Plaintiff



                                              /s/ Anthony B. James
                                              Anthony B. James




Defendant’s Original Answer /2021-139                                                         Page 2
